DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 11-24-2020, is acknowledged.  Claims 14, 8-10, 12, 13, 19, 33, 39, and 59 have been amended.
Claims 1, 2, 4, 5, 7-16, 19, 20, 22, 30, 32-41, 44-47, and 51-64 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "low copy number", is withdrawn in light of the claim amendment.
The rejection of claims 1, 12, 16, and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether said RNA is encoded on all of the copies of "the" plasmid, is withdrawn in light of the claim amendments.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid further encodes asd under control of a bacterial promoter for expression, is withdrawn in light of the claim amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid also contain the nucleic acid comprising the CpG motif, is withdrawn in light of the claim amendment.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid also contain the bacterial gene, is withdrawn in light of the claim amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid also contain a DNA nuclear targeting sequence (DTS), is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid also further encode a sequence of nucleotides that is an agonist of retinoic acid-inducible gene I (RIG-I), is withdrawn in light of the claim amendment.
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether all of the copies of "the" plasmid also do not comprise a sequence of nucleotides encoding aspartate-semialdehyde dehydrogenase (asd), is withdrawn in light of the claim amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 5, 20, 30, 34, 35, 37, 38, 46, 47, 57, 58, and 60 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kaufman et al. (WO2004076644 A2, 10 September 2004), in light of statements of fact in the instant specification.
	Claim 2 is an immunostimulatory bacterium, comprising a plasmid encoding a therapeutic product, wherein:
the immunostimulatory bacterium is a Salmonella species;
the immunostimulatory bacterium is an adenosine auxotroph;
the immunostimulatory bacterium includes deletions in one or more genes, whereby the bacterium is one or more of purI - (purM -), msbB-, purlD -, flagellin- (fliC -/fljB -), pagP -, adrA -, csgD -, and hilA - ; and
the plasmid is present in a copy number of less than 150.

	Claim 4 is the immunostimulatory bacterium of claim 2, wherein the copy number of the plasmid is less than 25.
	Claim 5 is the immunostimulatory bacterium of claim 2, wherein the immunostimulatory bacterium is purI -.
	Claim 20 is the immunostimulatory bacterium of claim 2 that is msbB -.
	Claim 30 is the immunostimulatory bacterium of claim 2, wherein the bacterium is a modified strain of: an attenuated Salmonella typhimurium strain selected from among strains designated as AST-100, VNP20009, YS1646 (ATCC #202165), RE88, SL7207, x 8429, x 8431, and x 8468; or a Salmonella typhimurium strain that has all of the identifying characteristics of the strain deposited as ATCC #14028.
	Claim 34 is a pharmaceutical composition, comprising the immunostimulatory bacterium of claim 2 in a pharmaceutically acceptable vehicle.
	Claim 35 is a method of treating a subject who has cancer, comprising administering the immunostimulatory bacterium of claim 2 to the subject.
	Claim 37 is the method of claim 35, wherein the cancer is a solid tumor or a hematologic malignancy.
	Claim 38 is the method of claim 37, wherein the cancer is selected from among cancer of the breast, heart, lung, small intestine, colon, spleen, kidney, bladder, head and neck, ovary, prostate, brain, pancreas, skin, bone, bone marrow, blood, thymus, uterus, testicles, cervix, and liver.
	Claim 46 is the immunostimulatory bacterium of claim 2, wherein the Salmonella species is S. typhimurium.
	Claim 47 is the immunostimulatory bacterium of claim 2 that is a modified strain of a Salmonella strain that has all of the identifying characteristics of the strain deposited as ATCC #14028.
	Claim 57 is the immunostimulatory bacterium of claim 2, wherein the copy number of the plasmid is less than 100.
	Claim 58 is the immunostimulatory bacterium of claim 2, wherein the copy number of the plasmid is less than 30.
	Claim 60 is the immunostimulatory bacterium of claim 2, wherein the copy number of the plasmid is less than 20.





Statements of fact in the instant specification, show that:
 "VNP20009 is a purine auxotroph (purI – mutant).  As shown herein, it is also auxotrophic for the immunosuppressive nucleoside adenosine" (page 73, lines 7-8); and,
"It is shown herein that the S. typhimurium strain VNP20009 is auxotrophic for adenosine" (page 80, lines 29-30)

	Therefore, Kaufman et al. teach an immunostimulatory bacterium (Salmonella typhimurium, VNP20009), comprising a plasmid encoding a therapeutic product (RNAi), wherein:
the immunostimulatory bacterium is a Salmonella species;
the immunostimulatory bacterium is an adenosine auxotroph;
the immunostimulatory bacterium includes deletions in one or more genes, whereby the bacterium is one or more of purI -, msbB ; and
the plasmid is present in a copy number of less than 150.
	(paragraph 0015, lines 17-18; paragraphs 0048-0057)

	Kaufman et al. teach a vaccine composition comprising said immunostimulatory bacterium in a pharmaceutically acceptable vehicle. (paragraph 0068)
	Kaufman et al. teach that the vaccine may be useful for administration to a subject to treat a variety of disorder, including cancer, e.g., colon cancer. (paragraphs 0070-0073)



Claim Objections
Claims 1, 7-16, 19, 22, 32, 33, 36, 39-41, 44, 45, 51, 52, 54, and 56 are objected to because they depend from rejected claims.  Appropriate correction is required.

Relevant Art not used for Rejection
Low et al. "Construction of VNP20009", in, Springer C.J. (Eds.) Suicide Gene Therapy. Methods in Molecular medicine, Vol. 90, pages 47-59, 2004.

Conclusion
Claims 1, 2, 4, 5, 7-16, 19, 20, 22, 30, 32-41, 44-47, 51, 52, 54, 56-58, and 60 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 8, 2021